DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2021.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Line 4 of claim 13 recites “...forming a first oxide layer over the first region of the substrate in and a second oxide layer...” (emphasis added), which contains an apparent typographic error.  The Examiner suggests amending claim 13 as follows:

13. The method according to claim 1, after forming the first region fin and the second region fin and before removing the first sacrificial layer over the first region of the substrate, further comprising: 
forming a first oxide layer over the first region of the substrate [in] and a second oxide layer over the second region of the substrate, wherein: 
a top surface of the first oxide layer levels with a bottom surface of the first sacrificial layer and a top surface of the second oxide layer levels with a bottom surface of the third sacrificial layer.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2020/0098879 A1) in view of Lilak et al. (PG Pub. No. US 2020/0098756 A1).
Regarding claim 1, Lee teaches a method for fabricating a semiconductor device, comprising: 
providing a substrate (¶ 0024: 102) having a first region (p-doped region 106) and a second region (n-doped region 104);
forming a first sacrificial layer (¶ 0042, 0068: 312) on the substrate (fig. 3B), a first semiconductor layer (¶ 0042, 0068: 314) on the first sacrificial layer (fig. 3B), a second sacrificial layer (additional 312 layer) on the first semiconductor layer (fig. 3B), and a second semiconductor layer (additional 314 layer) on the second sacrificial layer (fig. 3B); 
sequentially removing the second semiconductor layer over the second region of the substrate, the second sacrificial layer over the second region of substrate, the first 
forming a third sacrificial layer (¶ 0061, 0069: 354) over the second region of the substrate (fig. 3H), a third semiconductor layer (¶ 0061, 0068: 352) on the third sacrificial layer, a fourth sacrificial layer (additional 354 layer) on the third semiconductor layer, and a fourth semiconductor layer (additional 352 layer) on the fourth sacrificial layer (fig. 3H);
etching the second semiconductor layer, the second sacrificial layer, the first semiconductor layer, and the first sacrificial layer over the first region of the substrate and a partial thickness of the substrate in the first region to form a first region fin (¶ 0069-0070 & fig. 3I: first stack 310 and portion of substrate region 106 etched to form fin 310P);
etching the fourth semiconductor layer, the fourth sacrificial layer, the third semiconductor layer, and the third sacrificial layer over the second region of the substrate and a partial thickness of the substrate in the second region to form a second region fin (¶ 0069-0070 & fig. 3I: second stack 350 and portion of substrate region 104 etched to form fin 350P);
forming a first trench in the first region fin by removing the first sacrificial layer over the first region fin of the substrate (¶ 0070 & fig. 3I: 312 removed from stack 310P to form a first trench between remaining portions of 314); 
forming a second trench in the first region fin by removing the second sacrificial layer over the first region fin of the substrate (¶ 0070 & fig. 3I: additional portion 312 removed from stack 310P to form a second trench between additional remaining portions of 314); 
forming a third trench in the second region fin by removing the third sacrificial layer over the second region of the substrate (¶ 0070 & fig. 3I: 354 removed from stack 350P to form a third trench between remaining portions of 352); and 
forming a fourth trench in the second region fin by removing the fourth sacrificial layer over the second region fin of the substrate (¶ 0070 & fig. 3I: additional portion 354 removed from stack 350P to form a fourth trench between additional remaining portions of 352).
Lee teaches an embodiment wherein the thickness T5 of layers 354 in second layer stack 350 is same as thickness T2 of layers 312 in first layer stack 310 (¶ 0065), and further teaches the layer thicknesses of each stack, including the thickness T2 first and second sacrificial layers 312 and thickness T5 of third and fourth sacrificial layers 354, are individually designed to meet the individual device designs or operation designs for the respective devices (¶ 0064).
Lee fails to teach a thickness of the third sacrificial layer is greater than a thickness of the first sacrificial layer and a thickness of the fourth sacrificial layer is greater than a thickness of the second sacrificial layer.
Lilak teaches first and second device regions (106 and 108, corresponding to 106 and 104 of Lee), wherein sacrificial layers 136 (¶ 0063, corresponding to 312 and 354 of Lee) are removed to form semiconductor channel regions 138 (¶ 0063, corresponding to 314 and 352 of Lee), wherein the spaces between adjacent channels in the second region is greater than the spaces between adjacent channels 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to independently adjust the thicknesses of the third and fourth sacrificial layers of Lee, as a means to optimize spacing between vertically adjacent semiconductor channel regions.  Such a modification would facilitate reduction in the horizontal component of lattice strain, enabling independent optimization of lattice strain in NMOS devices and PMOS devices (Lilak, ¶ 0044).
Furthermore, arriving at the claimed range of "a thickness of the third sacrificial layer is greater than a thickness of the first sacrificial layer and a thickness of the fourth sacrificial layer is greater than a thickness of the second sacrificial layer" would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Lee in view of Lilak teaches the method according to claim 1, wherein: 
the first region is one of an NMOS region and a PMOS region (Lee, ¶ 0026 & fig. 3J: device 150 in region 106 is an N-type device); and 
the second region is another one of the NMOS region and the PMOS region (Lee, ¶ 0026 & fig. 3J: device 110 in region 104 is a P-type device).

Regarding claim 3, Lee in view of Lilak teaches the method according to claim 1, wherein: the first sacrificial layer, the first semiconductor layer, the second sacrificial and the second semiconductor layer are formed by an epitaxial growth process (Lee, ¶ 0042: 312 and 314 are epitaxial semiconductor layers).

Regarding claim 4, Lee in view of Lilak teaches the method according to claim 1, wherein: 
the third sacrificial layer over the second region of the substrate, the third semiconductor layer on the third sacrificial layer, the fourth sacrificial layer on the third semiconductor layer, and the fourth semiconductor layer on the fourth sacrificial layer are formed by an epitaxial growth process (Lee, ¶ 0061: 352 and 354 are epitaxial semiconductor layers).

Regarding claim 5, Lee in view of Lilak teaches the method according to claim 1, wherein: 
the first semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0042: 314 layers are made of silicon).

Regarding claim 6, Lee in view of Lilak teaches the method according to claim 1, wherein: 
the second semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0042: 314 layers are made of silicon).

Regarding claim 7, Lee in view of Lilak teaches the method according to claim 1, wherein: 
the third semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0061: 352 layers are made of silicon germanium).

Regarding claim 8, Lee in view of Lilak teaches the method according to claim 1, wherein: the fourth semiconductor layer is made of one or more of silicon, germanium, silicon germanium, or gallium arsenide (Lee, ¶ 0061: 352 layers are made of silicon germanium).

Regarding claim 9, Lee in view of Lilak teaches the method according to claim 1, wherein: 


Regarding claim 10, Lee in view of Lilak teaches the method according to claim 1, wherein: 
the second sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0042: 312 layers are made of silicon germanium).

Regarding claim 11, Lee in view of Lilak teaches the method according to claim 1, wherein:
the third sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0061: 354 layers are made of silicon).

Regarding claim 12, Lee in view of Lilak teaches the method according to claim I, wherein: 
the fourth sacrificial layer is made of one or more of silicon, silicon germanium, silicon carbide, gallium arsenide, or indium gallium arsenide (Lee, ¶ 0061: 354 layers are made of silicon).

Regarding claim 13, Lee in view of Lilak teaches the method according to claim 1, after forming the first region fin and the second region fin and before removing the first sacrificial layer over the first region of the substrate (fig. 3I: fins 310P and 350P formed, sacrificial layer 312 still intact in substrate region 106), further comprising: 
forming a first oxide layer (¶ 0073: 360) over the first region of the substrate (fig. 3I: 360 formed over first substrate region 106) in and a second oxide layer (360) over the second region of the substrate (fig. 3I: 360 formed over second substrate region 104), 
wherein:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (PG Pub. No. US 2017/0140933 A1) teaches removing a stack (104) of semiconductor layers (106) and sacrificial layers (108) from a second substrate region (112), forming a second stack (120) of second semiconductor layers and second sacrificial layers (¶ 0021) in the second substrate region (fig. 1E), wherein the thickness of each of the semiconductor layers within the semiconductor stack 120 is different than the thickness of semiconductor layers of the first semiconductor stack 104.
Balakrishnan et al. (PG Pub. No. US 2017/0194143 A1) teaches a first fin (32A) including a first stack comprising a plurality of semiconductor layers (16) and a plurality of sacrificial layers (18), a second fin (32B) comprising a second stack including a plurality of semiconductor layers (26) and a plurality of sacrificial layers (28), and removing the sacrificial layers to form trenches in the first and second fins (fig. 6).
Frougier et al. (PG Pub. No. US 2018/0331232 A1) teaches etching stacks including alternating layers of semiconductor material and sacrificial material, wherein the etching removed a partial thickness of substrate portion 16 (¶ 0020 & fig. 7), and forming source drain regions (¶ 0021: 40, similar to 34A/34B of Balakrishnan) on the recessed regions (fig. 8).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894